Exhibit 10.09

PROPERTY LEASE AGREEMENT FOR COMMERCIAL USE

I. –LANDLORD

I.1. CNA SPITALETTI CONSTRUTORA E INCORPORADORA LTDA., a limited liability
company registered with the CNPJ [National Registry of Business Organizations]
under No. 61,598,983/0001-02, having its principal place of business at Av. Dr.
Yojiro Takaoka 4384, Loja 13, upper floor, Santana de Parnaíba, Sao Paulo — CP:
06541-038, Telephone number 11-4153-8863/fax 11-4153-1066, represented herein by
the undersigned in their capacity as members.

II. – TENANT

II.1. MERCADOLIVRE.COM ATIVIDADES DE INTERNET LTDA., having its principal place
of business in the Capital of Sao Paulo at Rua Gomes de Carvalho, 1306, 7°
floor, Vila Olímpia, registered with the CNPJ/MF under No. 03,361,252/0001-34,
represented herein by its Chief Executive Officer STELLEO PASSOS TOLDA,
Brazilian, married, business administrator, identity card RG No. 07,575,578-5
and registered with the CPF/MF [Registry of Individuals] under
No. 028,676,707-48.

Ill. – SECURITY DEPOSIT

This lease shall be secured by a deposit equivalent to 3 months’ rent in the
total amount of R$ 33,600.00 (thirty three thousand six hundred reals). That
amount shall be deposited in the Landlord’s checking account with the Bradesco
Bank, branch 2774, checking account No. 2000-1, and shall be applied to the
payment of the lease in the last 3 months of the contract term.

IV. –PREMISES

IV.1 The subject matter of this lease agreement shall be the INDEPENDENT
COMMERCIAL UNITS No. 902, 903, 904, 905, 906, 907, 908 y 909, located on the 9th
floor, and their 08 unspecified parking spaces in one of the underground floors
of the “SHOPPING SERVICE”, located at AVENIDA DOUTOR YOJIRO TAKAOKA No. 4384, in
the area of Alphaville, Centro de Apoio Um, in the city of Santana de Parnaíba,
Comarca de Barueri, State of Sao Paulo.

IV.2. The Tenant expressly declares to be aware of the conditions of the
premises, i.e., paint, maintenance, hygiene, internal and external cleaning, as
well as equipment, devices and general installations, and that everything shall
be operational and the premises shall be repainted upon termination of the
lease.

IV.3. Except for those works that affect the security of the building, the
Tenant shall be responsible for any other work, and throughout the lease term
the premises shall be maintained in the same original conditions until
expiration or termination of the lease.

IV.4 The Tenant shall not, under penalty of a daily fine of 1/30 (one thirtieth)
of the rent value, modify the original structure of the premises without the
Landlord’s prior written consent; said consent shall be obtained through a
formal and written communication duly documented with the drawings, the ART
[Technical Responsibility Notation], and a drawing of the intended
modifications, so that the Landlord may freely grant or deny authorization. The
drawing of the permanent modifications shall be included in an exhibit, which
shall be made an integral part hereof.

IV. 5. All the modifications and improvements made on the premises, even if
useful and/or necessary, and provided they have been accepted by the Landlord,
shall be fixed to the premises, and the Tenant shall not claim any lien,
restitution, compensation or return.

 

1



--------------------------------------------------------------------------------



 



IV.6. Any modification made on the premises which is not a fixture, provided the
Landlord so authorizes, shall be removed by the Tenant, who shall return the
premises as they were originally delivered.

IV.7. The Tenant shall evaluate the reform it may deem necessary to adapt the
premises to its commercial activities, since the premises are delivered as they
are now, which are fully known by the Tenant, who accepts them without
restrictions.

V. – LEASE TERM AND GRACE PERIOD

V.1. The lease term set by the parties shall be 60 (sixty) months, from
April 01, 2008 to March 31, 2013. The Landlord shall grant to the Tenant a grace
period of 45 (forty five days) from the beginning of the lease. Payment shall be
due from June 01, 2008, and the base date for contract adjustment shall be
04/01/2008. The first month of the lease shall be charged proportionately.

V.2. The Tenant undertakes to deliver the certificates detailed below within 30
(thirty) days from the date of execution hereof, under penalty of suspension of
this lease agreement. Should any of the certificates show debt, it shall be
accompanied by the relevant document.

Debt-free certificate from the National Protest Register of Barueri and Sao
Paulo
Certificate of Assignment of Civil and Summary Proceedings of Barueri and Sao
Paulo
Debt-free certificate issued by the Federal Revenue Service and INSS
Certified copy of identity card, CPF, certificate of address and marriage
certificate, if any, of the members
CNPJ card and certified copy of the Operating Agreement, as amended

VI. – PURPOSE AND USE OF THE PREMISES

VI.1. The leased premises shall have an exclusively COMMERCIAL purpose. Any
other use shall be forbidden.

VI.2. All restrictions to the use of the premises, imposed by law, especially
the zoning law, regulations, conventions, internal rules, bylaws of the trading
industry and other rules that regulate the use of property, etc., is fully known
by the Tenant, who examined them in advance and agreed to their strict
compliance, including those instituted and/or modified afterwards, and the
Tenant shall not abandon the premises at any time or claim termination of the
lease due to the impossibility to use the premises due to the existing and/or
established restrictions, except for public order reasons that may restrict the
property right and prevent its use. In that case, the agreement shall be
terminated and neither party shall be held liable for termination.

VI.3. The Tenant shall not assign or lend the premises or transfer this
agreement without the Landlord’s consent.

VI.4. Simple notice by public authorities shall not be a reason for the Tenant
to abandon the premises or claim termination hereof, unless a prior judicial
inspection confirms the impossibility to use the premises normally. In that
case, both parties shall be released from the payment of fines. The
impossibility of normal use shall not include the restrictions to use the
premises that, as defined above, are fully known by the Tenant.

VI.5. The Landlord shall be entitled to visit or inspect the leased premises,
whenever the Landlord deems it convenient, whether personally or through
authorized representatives, and the Tenant(s) shall receive at least a
48-(forty-eight) hour notice.

 

2



--------------------------------------------------------------------------------



 



VI.6. Should the Landlord find, upon visiting the premises, any malfunction or
damage caused by the irregular and/or incorrect use of the premises or any
modification made against the provisions hereof, therefore constituting a breach
of contract, notwithstanding the applicable fine, the Landlord may demand that
the Tenant make the necessary repairs within ten (10) days or remove the
work/modification or have them removed at the Landlord’s cost, and immediately
demand payment of the expenses incurred.

VII. – MONTHLY RENT AND LEASE CHARGES

VII.1. The rent agreed by the parties amounts to R$ 11,200.00 (eleven thousand
two hundred reals) per month.

VII.2. All taxes, rates, electricity, water, maintenance costs, ordinary and
extraordinary expenses, preservation, cleaning, administration, fire prevention
and other charges and/or taxes inherent to the property and derived from its
use, shall be borne by the Tenant.

VII.3. Water, electricity, gas and wastewater bills shall be delivered to the
Landlord(s) on a monthly basis, through protocol or by fax, when they are not
collected with the expenses.

VII.4. The monthly rent agreed herein shall be payable, upon issuance of a
receipt, until the 5th (fifth) day of each subsequent month, at the Landlord’s
office or wherever the Landlord may indicate in writing, or through wire upon
notice of payment sent to the Tenant.

VII.5. If the Tenant chooses to pay through the local bank network, the Tenant
hereby authorizes the Landlord to send the payment notice with the value for
shipment and banking expenses.

VII.6. From the last day of each month, the Landlord may also demand the
reimbursement by the Tenant of all the sums owed under this agreement,
specifically in “VI.2.” above, which value may be added to the rent and paid
together with it.

VII.7. The value of the monthly rent set forth herein shall be updated as
frequently as the law so authorizes through the accumulated application of the
IGP-M [General Market Price Index] calculated by the FGV (Getulio Vargas
Foundation) for the preceding period or by any other index that may replace it.

VIII. – DEFAULT

VIII.1. Should the Tenant fail to pay the rent and other taxes in a timely
manner, the amount owed (rent plus charges) shall be automatically increased by
ten percent (10%) as a fine and 20% (twenty percent) if payment is obtained
through court proceedings. Any type of moratorium granted to the Tenant by the
Landlord shall not imply any modification to or novation of this Agreement, and
therefore the sureties and jointly-liable parties shall not be released from
their duties in view of the benefit granted to the Tenant.

VIII.2. Should the Tenant or the jointly-liable parties fail to pay the rent and
other charges derived from this lease, the amount owed, including the charges
indicated above, shall accrue an interest of 1 (one) percent per month or the
fraction thereof, and shall be updated pursuant to the same index used for the
lease value, on a pro rata daily basis. The interest and updating shall be
applicable from the maturity date up to the effective payment, by any means,
even through court proceedings and after termination hereof.

IX. – LIQUIDATED DAMAGES

IX.1. If any of the parties breaches this agreement, it shall be subject to
liquidated damages equal to 3 (three) months’ rent in force at the time of
breach. Liquidated damages shall be collected through fast-track collection
proceedings in accordance with the Brazilian Code of Civil Procedure.

 

3



--------------------------------------------------------------------------------



 



IX.2. If the Tenant denounces the lease agreement before the end of the contract
term, liquidated damages shall be collected proportionately, as provided by law,
unless the Tenant denounces the agreement within 60 (sixty) days in advance.

IX.3. Any damage to the premises shall not be included in the fine set forth in
“VIII.1.” above, but they shall be compensated separately. Sureties and
jointly-liable third parties together with the Tenant for the obligations
derived herefrom shall also be liable for any damage caused to the premises.

X. –TERMINATION

X.1. This agreement shall be automatically terminated, without any notice being
required, in the following cases: a.) expropriation of the leased premises by
any public authority; b.) fire or collapse of the premises as a result of an act
of God; c.) death, disappearance, bankruptcy, insolvency or change of address of
the sureties to another location different from the address set herein, if
within thirty days they are not replaced by other sureties whose capability is
evidenced, the Tenant shall be subject to immediate eviction due to breach of
contract, and shall be liable for the payment of the liquidated damages as
provided for in “IX.1.” above; d.) abandonment of the premises by the Tenant for
any reason whatsoever, even if unauthorized third parties remain in the
premises.

X.2. Upon expropriation and/or fire of the leased premises, the Landlord and the
Tenant shall be released from all duties included herein. However, the Tenant
shall be empowered to receive from the expropriating authority or insurance
company the relevant compensation where fire has occurred. The Tenant may also
resume the lease following reconstruction, provided the lease is still in force.

XI. – RETURN OF THE PREMISES

XI.1. Upon termination of the lease, whether by expiration of the contract term,
or court or out-of-court termination, or any other form of termination of the
contract relationship, the Tenant shall return the leased premises in perfect
conditions and fully repainted, and shall restore possession to the Landlord who
shall issue the relevant receipt in writing.

XI.2. Should the Landlord, during inspection of the premises, find any
modification, defect or damage to the premises as a result of their irregular
use and in breach of the provisions hereof, the Landlord may refrain from
receiving possession until the Tenant returns the premises in perfect condition,
and the duty to pay rent and other lease charges shall remain.

XI.3. Should the Tenant abandon the premises for any reason whatsoever, the
Landlord shall be entitled to the immediate possession thereof, regardless of
any court proceeding, particularly termination, repossession and/or eviction
proceedings.

XII. – JURISDICTION AND APPLICABLE LAW

XII.1. Any dispute that may arise from this lease agreement shall be subject to
the jurisdiction of the Courts sitting in the city where the premises are
located, and the parties hereby expressly waive any other jurisdiction, however
privileged it might be.

XII.2. This agreement shall be governed by the Federal Law 8245/91, the Civil
Code and other relevant legal provisions.

In witness whereof, the parties have executed this agreement in three
(03) counterparts, each of which shall be deemed to be an original, in the
presence of the undersigned witnesses.

Santana de Parnaíba, April 01, 2008.

 

4



--------------------------------------------------------------------------------



 



[Signature]
Mercadolivre.com Ativ. de Internet Ltda.
Stelleo Passos Tolda
CEO
TENANT

[Signature]
LANDLORD

[Signature]
[Illegible handwriting]
30.243.952-3
Witness 1

[Signature]
Tania Cristina de Barros
RG: 27.015.155-2 SSp/SP
CIC:157.906.368/99
Witness 2

 

5